                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT

NED SIMERLEIN, JAMES ECKHOFF,
MARICEL LOPEZ, CRAIG KAISER, JOHN
F. PRENDERGAST, RAYMOND and               Case No. 3:17-cv-01091-VAB
ROSARIO ALVAREZ, KAREN EASON,
JENNIFER SOWERS, JENNIFER
FRANKLIN, JORDAN AMRANI, CRYSTAL
GILLESPIE, MELISSA STALKER, DILLEN
STEEBY, PAULA McMILLIN, JOSEPH C.
HARP Jr., and JAMES and MELISSA JUGO
TINNEY, individually and on behalf of all
others similarly situated,

                   Plaintiffs,

v.

TOYOTA MOTOR CORPORATION,
TOYOTA MOTOR NORTH AMERICA,
INC., TOYOTA MOTOR SALES, USA,
INC., TOYOTA MOTOR ENGINEERING &
MANUFACTURING NORTH AMERICA,
INC., and TOYOTA MOTOR
MANUFACTURING, INDIANA, INC.,             August 5, 2019

                   Defendants.


           PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF
           UNOPPOSED MOTION FOR SUPPLEMENTAL EXPENSES
       Pursuant to Federal Rule of Civil Procedure 23(h), Plaintiffs1 respectfully submit this

memorandum of law in support of their motion for reimbursement of $49,179.97 in additional

litigation expenses that were reasonably and necessarily incurred in prosecuting and resolving the

Action.2 Defendants Toyota Motor Corporation (“TMC”), Toyota Motor North America, Inc.

(“TMNA”), Toyota Motor Sales, USA, Inc. (“TMS”), Toyota Motor Engineering &

Manufacturing North America, Inc. (“TEMA”) and Toyota Motor Manufacturing, Indiana, Inc.

(“TMMI”) (“Toyota” or “Defendants”) do not oppose the Motion.

       In a certified class action a court may award nontaxable costs as “authorized by law or by

the parties’ agreement.” Fed. R. Civ. P. 23(h); see also Kemp-Delisser v. Saint Francis Hospital

and Medical Center, 2016 WL 6542707, at *18 (D. Conn. Nov. 3, 2016) (“Courts may reimburse

counsel for expenses reasonably and necessarily incurred in litigating a class action.”); Jermyn v.

Best Buy Stores, L.P., 2012 WL 2505644, at *9 (S.D.N.Y. June 7, 2012) (“Attorneys may be

compensated for reasonable out-of-pocket expenses incurred and customarily charged to their

clients, as long as they were incidental and necessary to the representation of those clients.”)

(quoting Miltland Raleigh–Durham v. Myers, 840 F. Supp. 235, 239 (S.D.N.Y 1993)).

       On June 10, 2019, the Court granted final approval of the Parties’ Settlement Agreement,

certified the proposed Class, and granted Class Counsel’s request for reimbursement of expenses

in the amount of $370,972.29. (Dkt. No. 137.) The Settlement Agreement provides that Class

Counsel may seek reimbursement, to be paid by Toyota, of their out-of-pocket costs and expenses


1
 Plaintiffs are Ned Simerlein, James Eckhoff, Maricel Lopez, Craig Kaiser, John Prendergast, Raymond
and Rosario Alvarez, Karen Eason, Jennifer Sowers, Jennifer Franklin, Jordan Amrani, Crystal Gillespie,
Melissa Stalker, Dillen Steeby, Paula McMillin, Joseph C. Harp Jr., and James and Melissa Jugo Tinney.
Second Amended Class Action Complaint (“Second Amended Complaint” or “SAC”), ¶¶18-68.
2
 A copy of the Settlement Agreement (“SA”) was filed with the Court on December 11, 2018, together
with Plaintiffs’ Motion for Preliminary Approval. ECF 85. Unless otherwise indicated, capitalized terms
have the meanings given to them in the Settlement Agreement. See SA, § II.
in an amount not to exceed $500,000. (Dkt. No. 85 at VIII.B.) The Long Form Notice of the

Settlement Agreement, which was provided to the Class members, explained that Class Counsel

would seek reimbursement of out-of-pocket costs and expenses in an amount not to exceed

$500,000. (Dkt. No. 110-1 at 15-16.)

       Since previously moving for the reimbursement of expenses on May 10, 2019 (Dkt. No.

125), Class Counsel have incurred additional expenses in conjunction with the settlement and have

also become aware of additional expenses that they incurred in connection with the successful

prosecution of this action, in the aggregate amount of $49,179.97. These expenses are itemized

in further detail in the Declarations submitted herewith. When combined with the expenses that

the Court already awarded (Dkt. No. 135), the total amount of expenses for which Class Counsel

seeks reimbursement is $420,152.26 which is less than the $500,000 limit agreed to by Toyota in

Section VIII.B. of the Settlement Agreement and included in the notice to the Class.

       Because Rule 23(h) allows for the award of expenses incurred by counsel in connection

with the successful prosecution, and the amount of expenses sought by Plaintiffs is consistent with

the terms of the Settlement Agreement, Plaintiffs respectfully request that the Court award Class

Counsel additional expenses in the amount of $49,179.97.

Dated: August 5, 2019                        Respectfully submitted,

                                       By: /s/ David A. Slossberg
                                           HURWITZ SAGARIN SLOSSBERG
                                           & KNUFF, LLC
                                           David A. Slossberg (ct13116)
                                           Jeffrey P. Nichols (ct29547)
                                           147 North Broad Street
                                           Milford, Connecticut 06460
                                           Tel: (203) 877-8000 / Fax: (203) 878-9800
                                           dslossberg@hssklaw.com
                                           jnichols@hssklaw.com

                                             Liaison Counsel for Plaintiffs



                                                2
WOLF HALDENSTEIN ADLER
FREEMAN & HERZ LLP
Demet Basar
Kate McGuire
Lydia Keaney Reynolds
270 Madison Avenue
New York, New York 10016
Tel.: (212) 545-4600
Fax: (212) 686-0114
basar@whafh.com
mcguire@whafh.com
reynolds@whafh.com

BEASLEY, ALLEN, CROW,
METHVIN, PORTIS & MILES, P.C.
W. Daniel “Dee” Miles III
H. Clay Barnett, III
272 Commerce Street
Montgomery, Alabama 36104
Tel: (334) 269-2343
Dee.Miles@Beasleyallen.com
Clay.Barnett@Beasleyallen.com

DICELLO LEVITT GUTZLER LLC
Adam J. Levitt
John E. Tangren
Daniel R. Ferri
Ten North Dearborn Street, Eleventh Floor
Chicago, Illinois 60602
Tel: (312) 214-7900
alevitt@dicellolevitt.com
jtangren@dicellolevitt.com
dferri@dicellolevitt.com

Class Counsel




  3
Additional Plaintiffs’ Counsel:

COHEN & MALAD, LLP
David Cutshaw
Kelley Johnson
Vess Miller
One Indiana Square, Suite 1400
Indianapolis, Indiana 46204
Tel: (317) 636-6481
Fax: (317) 636-2593
dcutshaw@cohenandmalad.com
kjohnson@cohenandmalad.com
vmiller@cohenandmalad.com

FORCHELLI DEEGAN
 TERRANA LLP
Elbert F. Nasis
The Omni
333 Earle Ovington Boulevard, Suite 1010
Uniondale, New York 11553
Tel: (516) 248-1700
Fax: (866) 644-6119
enasis@forchellilaw.com

HENDRICKSON & LONG, PLLC
R. Scott Long
Guy R. Bucci
John H. Tinney, Jr.
John K. Cecil
214 Capitol Street
Charleston, West Virginia 25301
Tel: (304) 346-5500
scott@handl.com
gbucci@handl.com
jtinney@handl.com
jcecil@handl.com

WILLIAMS DIRKS DAMERON LLC
Eric L. Dirks
Amy R. Jackson
1100 Main Street, Suite 2600
Kansas City, Missouri 64105
Tel: (816) 945-7110
dirks@williamsdirks.com
amy@williamsdirks.com




                                           4
                                 CERTIFICATE OF SERVICE

       I hereby certify that August 5, 2019, a copy of the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-

mail to all parties by operation of the court’s electronic filing system or by mail to anyone unable

to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may access this

filing through the Court’s CM/ECF system.



                                                  /s/ David A. Slossberg




                                                 5
